Citation Nr: 1116681	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  07-36 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for post operative residuals of a bunionectomy of the left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued the 10 percent disability evaluation for service-connected post operative residuals of a bunionectomy of the left foot.


FINDINGS OF FACT

1.  The Veteran's residual tender scar, post-operative bunionectomy of the left foot is manifested as a painful superficial scar.

2.  The Veteran's post-operative bunionectomy of the left foot is the result of an operation with resection of the metatarsal head. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residual tender scar, post-operative bunionectomy of the left foot have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2010).

2.  The criteria for a separate 10 percent evaluation, but not higher, for residuals of post-operative bunionectomy of the left foot have been met.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in July 2006, prior to the September 2006 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter informed the Veteran that in order to establish a higher rating, the evidence would need to show that his service-connected disability had increased in severity.  He was informed of the type of evidence that could be submitted to support his claim.  The July 2006 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports obtained for this claim is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has declined to present personal testimony in support of his claim.  Thus, the duties to notify and assist have been met. 

Analysis

The Veteran essentially contends that his post operative residuals of a bunionectomy of the left foot is more disabling than contemplated by the current 10 percent disability evaluation.  He also asserts that he should be granted an extraschedular evaluation as his symptoms are more disabling than considered under the rating criteria.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2009)).  However, because the Veteran's claim was pending before October, 28, 2008, his claim will only be evaluated under the rating criteria made effective from August 30, 2002.  See id.

The Veteran's left foot disability has been evaluated under Diagnostic Code 7804, which provides that superficial scars that are painful upon examination warrant a maximum 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008).  

On VA scars examination in August 2006, the Veteran complained of some tenderness at the distal end of the left foot scar and especially if the area was bumped.  The scar was horizontal, located at the medial dorsal aspect of the left foot near the first metatarsal head, measured 7 cm x 0.2 cm, and was tender to palpate at the most distal 2 cm of the scar.  The scar did not adhere to the underlying tissue, did not result in frequent loss of skin covering over the scar, nor did itself limit function.  The diagnosis was residual scars of left bunionectomy.  

On VA foot examination in August 2006, the Veteran complained of daily pain, especially at the end of the day when he took his shoes off and soaked his feet.  He had stiffness, some swelling in the feet at the great toe, lack of endurance, and increased symptoms on prolonged standing and walking.  His treatment consisted of wearing an insole in his shoes, wearing wider shoes which provided some relief but did not eliminate pain, taking extra strength Tylenol two to three times a week, and soaking his feet in Epsom salt sometimes on a daily basis.  The Veteran indicated that his job required him to be on his feet and he also had opportunities to sit down.  At the end of the day, his left foot was more painful, he was unable to do any more activity after work, and he had to elevate and soak his feet with Epsom salt. 

On evaluation of the Veteran's left foot, the examiner noted that there was a severe angulation of his left great toe, his great toe overrode his second toe on the left foot, there were thickened yellow toenails and erythemic plantar plaques, pulses were 2+, the foot was warm to palpation, range of motion of the great toe was not greater than 20 degrees of dorsiflexion and 15 degrees of plantar flexion with pain in both directions, and crepitus was palpated.  The Veteran was unable to stand on his toes.  The examiner observed painful motion, an antalgic gait, and weight displaced to the right foot.  After repetitive flexing and extending, testing for pain, weakness, fatigability, and incoordination, there was no change with the same range of motion as cited above but with pain.  The Veteran was unable to do any prolonged standing or walking, and there was evidence of abnormal weight bearing.  The Veteran had thick hyperkeratotic areas at the medial first interphalangeal joint in the left great toe and on the plantar aspect at the first metatarsal head.  His shoe had wear in the forefoot laterally and at the heel laterally.  He also had decreased left arch on standing and no malalignment of the Achilles tendon.  X-rays of the left foot revealed left hallux valgus deformity with slight narrowing of the left first metatarsophalangeal joint and spur at the plantar aspect of the left calcaneus, with the rest of the visualized osseous structures and joint spaces being normal.  The diagnosis was residuals of left hallux valgus, status-post left bunionectomy.  

On VA scar examination in January 2008, the Veteran continued to complain of pain and tenderness at the distal end of the scar and especially if the area was bumped.  The scar was horizontal and at the medial dorsal aspect of the left foot near the first metatarsal head measuring 6 cm x 0.7-1 cm at the widest area, and was tender to palpate at the most distal 2 cm of the scar.  The scar did not adhere to the underlying tissue, did not result in frequent loss of skin covering over the scar, nor did itself limit function.  The diagnosis was residual scars of left bunionectomy.  

On VA foot examination in February 2008, the Veteran indicated that his shoe inserts did not help him and that he wore very wide shoes to try to be as comfortable as possible.  He was able to do his normal job as a custodian at the Post Office.  Examination of the left foot revealed a bunion and surgical scar from surgery, but the bunion had recurred.  There was pain and tenderness over the bunion itself and there was lymphedema in the left.  The Veteran was able to stand and walk but could not really toe and heel or walk because of pain.  He had some abnormal weight bearing as it was tough for him to walk on the medial aspect of his foot.  The examiner noted that a past x-ray showed bunion deformity and no new x-rays were ordered at that time.  A diagnosis of post-operative bunion of the left foot was noted.  

In this case, the Board notes that the Veteran is presently receiving the maximum available rating under Diagnostic Code 7804; therefore, Diagnostic Code 7804 does not assist him in obtaining a higher evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008).  Accordingly, the Board will consider evaluation of the Veteran's service-connected foot scar under all other potentially appropriate diagnostic codes.

As 10 percent evaluations are the maximum disability evaluations under Diagnostic Code 7802 for superficial scars that to do not cause limited motion, Diagnostic Code 7803 for unstable superficial scars, and Diagnostic Code 7803 for superficial painful scar on examination, consideration under Diagnostic Codes 7802, 7803 and 7804 would not avail the Veteran with a higher evaluation.  See 38 C.F.R. § 4.118 Diagnostic Codes 7802, 7803, 7804 (prior to October 23, 2008).  Additionally, there is no evidence that the left foot scar is deep or causes limited motion to warrant an evaluation under Diagnostic Code 7801.  See 38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to October 23, 2008).  Also, the Veteran's scar does not result in limitation of function of the toe to warrant consideration under Diagnostic Code 7805.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to October 23, 2008).

The Board has also considered whether the regulations pertaining to the foot would result in a higher rating.  Diagnostic Code 5280 provides that unilateral hallux valgus when operated with resection of the metatarsal head or when severe, if equivalent to amputation of the great toe, warrants a maximum rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2010).  Because the Veteran's bunionectomy is an operation which resulted in resection of the metatarsal head, the Veteran is entitled to a separate 10 percent evaluation for his foot disability in addition to the 10 percent evaluation for the scar of the foot.  As Diagnostic Code 5280 contemplates the exact nature of the Veteran's foot disability, the Board can find no other rating which would be more appropriate.  Therefore, a separate 10 percent evaluation, but not higher, for the Veteran's post-operative bunionectomy of the left foot is warranted. 

Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for his left foot disability, and that the manifestations of the disability is not in excess of those contemplated by the schedular criteria.  The Board notes that the Veteran's representative contends that the Veteran should be referred for an extraschedular evaluation, however, there is no indication that the average industrial impairment from his foot disability is in excess of those contemplated by the assigned ratings.  Furthermore, the VA examiner and the Veteran, himself, have indicated that he is able to work his job at the Post Office despite his foot disability.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his left foot disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.



ORDER

Entitlement to an evaluation in excess of 10 percent for residual tender scar, post-operative bunionectomy of the left foot is denied.

Entitlement to an evaluation of 10 percent, but not higher, for residuals of post-operative bunionectomy of the left foot is granted subject to the regulations governing the award of monetary benefits.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


